






Exhibit 10.2
















LANDAMERICA FINANCIAL GROUP, INC.
OUTSIDE DIRECTORS DEFERRAL PLAN














































Effective
April 1, 1998


Amended and Restated
Effective
November 3, 2008

 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS





 
Page
     
ARTICLE I
Definition of
Terms                                                                                      
1
 
1.1
 
Account                                                                                                  
1
 
1.2
 
Administrator                                                                                                  
1
 
1.3
 
Affiliate                                                                                                  
2
 
1.4
 
Beneficiary                                                                                                  
2
 
1.5
 
Benefit Commencement
Date                                                                                                  
2
 
1.6
 
Board                                                                                                  
2
 
1.7
 
Closing
Price                                                                                                  
2
 
1.8
 
Code                                                                                                  
2
 
1.9
 
Compensation
2
 
1.10
 
Corporation                                                                                                  
2
 
1.11
 
Death
Benefit                                                                                                  
2
 
1.12
 
Deferral
Amount                                                                                                  
2
 
1.13
 
Deferral
Benefit                                                                                                  
2
 
1.14
 
Deferral
Contribution                                                                                                  
3
 
1.15
 
Deferral
Election                                                                                                  
3
 
1.16
 
Deferral
Year                                                                                                  
3
 
1.17
 
Deferred Cash
Account                                                                                                  
3
 
1.18
 
Deferred Stock
Unit                                                                                                  
3
 
1.19
 
Deferred Stock Unit
Account                                                                                                  
3
 
1.20
 
Director
3
 
1.21
 
Effective
Date                                                                                                  
3
 
1.22
 
Eligible
Director                                                                                                  
3
 
1.23
 
Former Plan
3
 
1.24
 
Key
Employee                                                                                                  
4
 
1.25
 
Participant                                                                                                  
4
 
1.26
 
Plan                                                                                                  
4
 
1.27
 
Plan
Year                                                                                                  
4
 
1.28
 
Rate of Return
4
 
1.29
 
Short Plan Year
4
         
ARTICLE II
Eligibility and
Participation                                                                                      
4
 
2.1
 
Eligibility                                                                                                  
4
 
2.2
 
Participation                                                                                                  
5
 
2.3
 
Commencement of Active
Participation                                                                                                  
5
 
2.4
 
Length of
Participation                                                                                                  
5
         




 
 

--------------------------------------------------------------------------------

 



ARTICLE III
Determination of Deferral
5
 
3.1
 
Deferral Benefit
5
 
3.2
 
Transition Credits
5
 
3.3
 
Deferral Election
6
 
3.4
 
Subtractions from Deferred Cash Account and Deferred Stock Unit Account
8
 
3.5
 
Crediting of Interest to Deferred Cash Account
8
 
3.6
 
Equitable Adjustment in Case of Error or Omission
8
 
3.7
 
Statement of Benefits
8
         
ARTICLE IV
Accounts and Investments
8
 
4.1
 
Accounts
8
 
4.2
 
Deferred Stock Units
8
 
4.3
 
Hypothetical Nature of Accounts and Investments
9
         
ARTICLE V
Vesting
10
         
ARTICLE VI
Death Benefits
10
 
6.1
 
Pre-Benefit Commencement Date Death Benefit
10
 
6.2
 
Post-Benefit Commencement Date Death Benefit
10
         
ARTICLE VII
Payment of Benefits
10
 
7.1
 
Payment of Deferral Benefit
10
 
7.2
 
Payment of Death Benefit
11
 
7.3
 
Form of Payment of Deferral Benefit
11
 
7.4
 
Benefit Determination and Payment Procedure
11
 
7.5
 
Payments to Minors and Incompetents
11
 
7.6
 
Distribution of Benefit When Distributee Cannot be Located
11
 
7.7
 
Acceleration of Benefits Prohibited
11
         
ARTICLE VIII
Beneficiary Designation
12
         
ARTICLE IX
Withdrawals
12
 
9.1
 
No Withdrawals Permitted
12
 
9.2
 
Hardship Exemption
12
         
ARTICLE X
Funding
13
         




 
  ii

--------------------------------------------------------------------------------

 



ARTICLE XI
Change of Control
13
 
11.1
 
Change of Control
13
 
11.2
 
Effect of Change of Control
15
         
ARTICLE XII
Plan Administration
16
 
12.1
 
Appointment of Administrator
16
 
12.2
 
Duties and Responsibilities of Plan Administrator
16
         
ARTICLE XIII
Amendment or Termination of Plan
17
         
ARTICLE XIV
Miscellaneous
17
 
14.1
 
Non-assignability
17
 
14.2
 
Notices and Elections
17
 
14.3
 
Delegation of Authority
17
 
14.4
 
Service of Process
17
 
14.5
 
Governing Law
17
 
14.6
 
Binding Effect
17
 
14.7
 
Severability
18
 
14.8
 
Gender and Number
18
 
14.9
 
Title and Captions
18
 
14.10
 
Stock Subject to Plan
18
 
14.11
 
Effective Date/Term
18








 
iii 

--------------------------------------------------------------------------------

 

LandAmerica Financial Group, Inc.
Outside Directors Deferral Plan


Effective January 1, 1995, the Board of Directors of Lawyers Title Corporation
adopted the Outside Directors Deferral Plan, under which non-employee directors
of Lawyers Title Corporation had the opportunity to defer receipt of certain
compensation until retirement or departure from the Board.


The Board of Directors determined it to be in the best interests of the
Corporation to allow non-employee directors of the Corporation to continue to
have the opportunity to defer receipt of certain compensation until retirement
or departure from the Board provided that the deferred amounts are aligned with
the interests of the Corporation by being tied to the performance of the
Corporation’s common stock.  Therefore, effective April 1, 1998, the Board of
Directors adopted the LandAmerica Financial Group, Inc. Outside Directors
Deferral Plan.  The Board of Directors determined, effective January 1, 2004,
that it was in the best interest of the Corporation to make certain amendments
to the Outside Directors Deferral Plan to align the benefits available to
non-employee directors under the Outside Directors Deferral Plan with the
benefits provided to participants in Corporation’s Executive Voluntary Deferral
Plan.


Effective January 1, 2005, the Plan is further amended to conform to the
requirements of section 409A of the Internal Revenue Code.  The amendments apply
solely to amounts accrued on and after January 1, 2005, plus any amounts accrued
prior to January 1, 2005, that are not earned and vested as of December 31,
2004.  Amounts accrued prior to January 1, 2005, that are earned and vested as
of December 31, 2004, shall remain subject to the terms of the Plan as in effect
on December 31, 2004.


ARTICLE I
Definition of Terms


The following words and terms as used in this Plan shall have the meaning set
forth below, unless a different meaning is clearly required by the context:


1.1           Account.  A bookkeeping account established for a Participant
under Article IV hereof.  Effective January 1, 2005, the Corporation shall
maintain a Pre-2005 Account and Post-2004 Account for each Participant.  A
Participant’s Pre-2005 Account shall document the amounts deferred under the
Plan by the Participant and any other amounts credited hereunder which are
earned and vested prior to January 1, 2005, plus earnings thereon.  A
Participant’s Post-2004 Account shall document the amounts deferred under the
Plan by the Participant and any other amounts credited hereunder on and after
January 1, 2005, plus earnings thereon.  Where applicable, a Participant’s
Pre-2005 Account and Post-2004 Account may be referred to collectively as the
Participant’s “Account.”


1.2           Administrator. The Executive Compensation Committee of the Board
is the Plan Administrator unless responsibility is delegated as provided for in
Article XII hereof.








 
 

--------------------------------------------------------------------------------

 

1.3           Affiliate. Any subsidiary, parent, affiliate, or other related
business entity to the Corporation.


1.4           Beneficiary. The person or persons designated by a Participant or
otherwise entitled pursuant to Section 8.1 to receive benefits under the Plan
attributable to such Participant after the death of such Participant.


1.5           Benefit Commencement Date.  The date irrevocably elected by the
Participant pursuant to Section 3.3, which date, with respect to the
Participant’s Pre-2005 Account, may not be later than the Participant’s 70th
birthday.  The same Benefit Commencement Date shall be required for all Deferral
Contributions made and Deferral Benefits attributable to a Deferral Year.


1.6           Board. The present and any succeeding Board of Directors of the
Corporation, unless such term is used with respect to a particular Affiliate and
its Directors, in which event it shall mean the present and any succeeding Board
of Directors of that Affiliate.


1.7           Closing Price. The closing price of a share of common stock of the
Corporation as reported on the New York Stock Exchange composite tape on such
day or, if the common stock of the Corporation was not traded on the New York
Stock Exchange on such day, then on the next preceding day that the common stock
of the Corporation was traded on such exchange, all as reported by such source
as the Administrator may select.


1.8           Code. The Internal Revenue Code of 1986, as the same may be
amended from time to time.


1.9           Compensation. Fees payable to a Participant for service as a
member of the Board, including (i) annual retainer fee (“Retainer”) and (ii)
meeting or committee fees (collectively referred to as “Additional Fees”) paid
by the Corporation to an Eligible Director, but excluding any such compensation
deferred from a prior period, expense reimbursement and allowances and benefits
not normally paid in cash to the Participant.


1.10           Corporation.  LandAmerica Financial Group, Inc., or any successor
thereto.


1.11           Death Benefit. The benefit with respect to a Participant due a
Participant’s Beneficiary, determined in accordance with Article VI hereof.


1.12           Deferral Amount. With respect to each Plan Year, the sum of the
Deferral Contributions of a Participant with respect to his Retainer and/or his
Additional Fees earned during the Plan Year.


1.13           Deferral Benefit. The balance in a Participant’s Deferred Cash
Account and Deferred Stock Unit Account.








 
2

--------------------------------------------------------------------------------

 



1.14           Deferral Contributions. That portion of a Participant’s
Compensation which is deferred under the Plan or which has been deferred under
the Former Plan.


1.15           Deferral Election.  An irrevocable election of a Deferral Amount
in writing executed by the Eligible Director or Participant and timely filed
with the Administrator.


1.16           Deferral Year. The Plan Year with respect to which a Deferral
Contribution is made.  For purposes hereof, a Deferral Contribution is
considered made with respect to the Plan Year in which the amount was earned.


1.17           Deferred Cash Account. An unfunded, bookkeeping account
maintained on the books of the Corporation for a Participant which reflects his
interest in amounts attributable to his Deferred Contributions under the Former
Plan.  The Deferred Cash Account of a Participant consists of his Deferral
Contributions made under the Former Plan with respect to Compensation earned
after December 31, 1994 and before April 1, 1998.  Separate subdivisions of the
Deferred Cash Account shall continue to be maintained to reflect Deferral
Contributions made and Deferral Benefits attributable with respect to each
Deferral Year and within each Deferral Year, the Deferral Contributions and
Deferral Benefits attributable to Deferral Contributions of Retainer and
Deferral Contributions of Additional Fees.


1.18           Deferred Stock Unit.  A hypothetical share of the Corporation’s
common stock.


1.19           Deferred Stock Unit Account. An unfunded, bookkeeping account
maintained on the books of the Corporation for a Participant which reflects his
interest in amounts attributable to his Deferred Contributions under the
Plan.  The Deferred Stock Unit Account of a Participant consists of his Deferral
Contributions made under the Plan with respect to Compensation earned after
April 1, 1998.  Separate subdivisions of the Deferred Stock Unit Account shall
be maintained to reflect Deferral Contributions made and Deferral Benefits
attributable with respect to each Deferral Year and within each Deferral Year,
the Deferral Contributions and Deferral Benefits attributable to Deferral
Contributions of Retainer and Deferral Contributions of Additional Fees.


1.20           Director. An individual who serves as a member of the Board.


1.21           Effective Date.  The Effective Date of the Plan is April 1, 1998.


1.22           Eligible Director.  A Director who is not an employee of the
Corporation.


1.23           Former Plan.  The Lawyers Title Corporation Outside Directors
Deferral Plan effective January 1, 1995.



-



 
3

--------------------------------------------------------------------------------

 

1.24.                      Key Employee. An Eligible Director who, as of
December 31 of any Plan Year, satisfies the requirements of Code section 416(i)
without regard to Code section 416(i)(5) will be considered a Key Employee for
purposes of the Plan for the 12-month period commencing on the next following
April 1.


1.25           Participant. An Eligible Director who elects to participate in
the Plan, and further differentiated as follows:


(i)
“Active Participant”: A Participant who has an election to make Deferral
Contributions to the Plan in effect at the time in question.



(ii)
“Inactive Participant”: A Participant who does not have an election to make
Deferral Contributions to the Plan in effect at the time in question.



1.26           Plan.  This document, as contained herein or duly amended, which
shall be known as the “LandAmerica Financial Group, Inc. Outside Directors
Deferral Plan” as amended and restated effective November 3, 2008.


1.27           Plan Year. The calendar year or any Short Plan Year.


1.28           Rate of Return.  Nine percent for the 1995 through 1999 Deferral
Years, and nine percent for Deferral Years after 1999 until, if ever, increased
by the Executive Compensation Committee of the Board.


1.29           Short Plan Year. The remaining portion of the calendar year after
the Effective Date of this Plan.


ARTICLE II
Eligibility and Participation


2.1           Eligibility.  Each Eligible Director shall be eligible to
participate in the Plan and to defer Compensation hereunder for such Plan Year.


2.2           Notice and Election Regarding Active Participation.


(a)           The Administrator shall notify each Eligible Director within a
reasonable period of time prior to the beginning of each Plan Year.


(b)           In order to become an Active Participant and to make Deferral
Contributions with respect to a Plan Year, an Eligible Director must file with
the Administrator a Deferral Election, as provided in Section 3.3 which is
effective as of the first day of the Plan Year, such election must be filed by
the date established by the Administrator, which date shall be no later than the



-



 
4

--------------------------------------------------------------------------------

 

December 31 preceding such Plan Year or the last day before the commencement of
a Short Plan Year, whichever is applicable.


(c)           By executing and filing such election with the Administrator, an
Eligible Director consents and agrees to the following:


(i)
To execute such applications and take such physical examinations and to supply
truthfully and completely such information as may be requested by any health
questionnaire provided by the Administrator;



(ii)
To be bound by all terms and conditions of the Former Plan, the Plan and all
amendments thereto.



2.3           Commencement of Active Participation.  An Eligible Director shall
become an Active Participant with respect to a Plan Year only if he is expected
to have Compensation during such Plan Year, and he timely files and has in
effect a Deferral Election for such Plan Year.


2.4           Length of Participation.  An individual who is or becomes a
Participant shall be or remain an Active Participant as long as he has a
Deferral Election in effect; and he shall be or remain an Inactive Participant
as long as he is entitled to future benefits under the terms of the Plan and is
not considered an Active Participant.


ARTICLE III
Determination of Deferral


3.1           Deferral Benefit.  For purposes hereof, a Participant’s Deferral
Benefit shall be the balance in his Deferred Cash Account and his Deferred Stock
Unit Account at the time in question.


3.2           Transition Credits. Each Participant who has a balance standing to
his credit in the Former Plan as of April 1, 1998,  shall be permitted a
one-time election, on or before April 1, 1998, to convert all or a portion of
the balance standing to his credit in the Former Plan to Deferred Stock Units as
of April 1, 1998.  A Participant who elects to convert all or a portion of his
Deferral Account (as defined in the Former Plan) in the Former Plan to Deferred
Stock Units shall be credited with the number of Deferred Stock Units determined
by dividing the portion of his Deferred Cash Account under the Former Plan on
April 1, 1998 for which such election is made, by the Closing Price on the date
of the Participant’s election.  If the formula produces a fractional Deferred
Stock Unit, then the fractional Deferred Stock shall be rounded off to the
nearest thousandth and credited to the Participant.  Once a Participant has made
an election under this Section 3.2 to convert some or all of his Deferred Cash
Account to Deferred Stock Units of the Corporation, the Corporation’s rights and
obligations, if any, with respect to the Deferred Stock Units will be governed
by this Plan.



 



 
5

--------------------------------------------------------------------------------

 



3.3           Deferral Election.


(a)           Subject to the restrictions and conditions hereinafter provided, a
Participant may irrevocably elect, as a Deferral Contribution with respect to a
Plan Year, to receive an amount of his Compensation which is specified by his
Deferral Election for such Plan Year in the form of Deferred Stock Units.  Any
such election must be filed with the Administrator at the time required under
Section 2.2(b).


(b)           The following conditions apply:


(i)
The maximum Deferral Contribution of Retainer with respect to any Participant
for a Plan Year shall be one hundred percent of his Retainer for such Plan Year
and such election shall be made in whole dollar amounts. A Participant who
elects to receive his Retainer in Deferred Stock Units shall have credited to
his Deferred Stock Unit Account as of the first day of each calendar quarter the
number of Deferred Stock Units determined by dividing that portion of his
accrued, deferred Retainer for the quarter (determined by dividing the amount of
such Retainer previously selected by the Participant to be applied to the
purchase of Deferred Stock Units by four) by the Closing Price as of the first
day of such calendar quarter.



(ii)
The maximum Deferral Contribution of Additional Fees with respect to any
Participant for a Plan Year shall be one hundred percent of his Additional Fees
for such Plan Year and such election shall be made in twenty-five percent
increments.  A Participant who elects to receive his Additional Fees in Deferred
Stock Units shall have credited to his Deferred Stock Unit Account as of the
first day of the month following the month in which such Additional Fees are
accrued the number of Deferred Stock Units determined by dividing the deferred
portion of his Additional Fees by the Closing Price as of the day the Deferred
Stock Units are credited to his Account.



(iii)
A Participant who elects to defer one hundred percent of his Compensation shall
receive additional Deferred Stock Units equal to twenty percent of said
Participant’s Compensation for the Plan Year.  Such Deferred Stock Units shall
be credited to the Participant in addition to the Deferred Stock Units received
as a result of the election to defer the Retainer and Additional Fees in the
manner provided by subsections (i) and (ii) above.



(iv)           A separate Deferral Election must be filed for each Plan Year.


(v)
Each Deferral Election shall be made on a form provided by the Administrator and
shall specify the Deferral Amount and source of deferrals and such additional
information as the Administrator may require.




 



 
6

--------------------------------------------------------------------------------

 

(vi)           A Deferral Election must specify the period of payment.  A
Participant may elect to receive a lump sum payment or annual or quarterly
installment payments over periods of five, ten or fifteen years.


(vii)           A Deferral Election must specify the Benefit Commencement Date,
as described below:


(A)           This subsection (vii)(A) applies solely to a Participant’s
Pre-2005 Account.  In his Deferral Election, a Participant may elect to receive
his lump sum payment, or begin receiving installment payments, on the January 1
after age 55, 60 or 65.  A Participant shall have the option of postponing the
elected Benefit Commencement Date of a Deferral Benefit by making an irrevocable
subsequent deferral election at least one year before such Deferral Benefit is
payable, provided that the Participant may not change his previous allocation of
amounts to his Deferred Cash Account and Deferred Stock Unit Account at such
time and provided that the Participant may not postpone the elected Benefit
Commencement Date past the Participant’s 70th birthday.  For example, a
Participant who makes an initial election to receive a lump sum payment on
January 1 after he attains age 65, and wishes to postpone his Benefit
Commencement Date until age 70 must make a subsequent deferral election no later
than January 1 after he attains age 64 and must specify that the payment is
being deferred to age 70.


(B)           This subsection (vii)(B) applies solely to a Participant’s
Post-2004 Account.  In his Deferral Election, a Participant may elect to receive
his lump sum payment, or begin receiving installment payments, on the January 1
after attainment of any age through age 70, on the January 1 after the
Participant’s retirement from service on the Board, or on the later of these two
events.  A Participant may postpone a Benefit Commencement Date scheduled for
January 1 after attainment of a specified age for a period of not less than five
years by making an irrevocable election to do so, provided such election is made
at least twelve months before the scheduled Benefit Commencement Date.  In
addition, an election to postpone a Benefit Commencement Date may not take
effect for twelve months after the date of the election, and no such election
may be made if the minimum five-year period described in the preceding sentence
would extend beyond January 1 after the Participant’s 70th birthday.  For
example, a Participant who makes an initial election to receive a lump sum
payment on January 1 after he attains age 68 may not postpone his Benefit
Commencement Date.  A Participant who makes an initial election to receive a
lump sum payment on January 1 after the later of age 68 or retirement may not
postpone his Benefit Commencement Date, but will receive his benefit after age
68 if he remains in service on the Board past that date.  A Benefit Commencement
Date scheduled for January 1 after the retirement of a Participant who is a Key
Employee may be



 



 
7

--------------------------------------------------------------------------------

 

adjusted for his Post-2004 Account to the first day of the month following the
six–month anniversary of the Participant’s retirement.  Such adjustment shall
occur only if it results in a Benefit Commencement Date that is later than the
Benefit Commencement Date specified in the Participant’s Deferral Election.


A Participant shall make an election to postpone his Benefit Commencement Date
on a form designated by the Administrator.


3.4           Subtractions from Deferred Cash Account and Deferred Stock Unit
Account.  All distributions from a Participant’s Deferred Cash Account and
Deferred Stock Unit Account shall be subtracted when such distributions are
made.


3.5           Crediting of Interest to Deferred Cash Account.  There shall be
credited to each Participant’s Deferred Cash Account an amount representing
interest on the balance of such account.  Under the Former Plan, the interest
was credited as of the first day of the Deferral Year. Under this Plan, interest
shall be credited as earned.  Such interest shall be based on the applicable
Rate of Return for the Deferral Year.


3.6           Equitable Adjustment in Case of Error or Omission.  If an error or
omission is discovered in the Deferred Cash Account and Deferred Stock Unit
Account of a Participant, the Administrator shall make such equitable adjustment
as the Administrator deems appropriate.


3.7           Statement of Benefits.  Within a reasonable time after the end of
the Plan Year and at the date a Participant’s Deferral Benefit or Death Benefit
becomes payable under the Plan, the Administrator shall provide to each
Participant (or, if deceased, to his Beneficiary) a statement of the benefit
under the Plan.




ARTICLE IV
Accounts and Investments


4.1           Accounts.  A separate Pre-2005 Account and Post-2004 Account under
the Plan shall be established for each Participant.  Such Account shall be (a)
credited with the amounts credited in accordance with Sections 3.2 and 3.3, (b)
credited (or charged, as the case may be) with the investment results determined
in accordance with Sections 4.2 and 4.3, and (c) charged with the amounts paid
by the Plan to or on behalf of the Participant in accordance with Article
VII.  With each Participant’s Account, separate subaccounts (including, as
necessary, a Deferred Stock Unit Account and a Deferred Cash Account) shall be
maintained to the extent that the Board determines them necessary or useful in
the administration of the Plan.


4.2           Deferred Stock Units.  Except as provided below, a Participant’s
Deferred Stock Unit Account shall be treated as if it were invested in Deferred
Stock Units that are equivalent in



 



 
8

--------------------------------------------------------------------------------

 

value to the fair market value of the shares of the Corporation’s common stock
in accordance with the following rules:


(a)           The number of Deferred Stock Units credited to a Participant’s
Deferred Stock Unit Account shall be increased on each date on which a dividend
is paid on the Corporation’s common stock.  The number of additional Deferred
Stock Units credited to a Participant’s Deferred Stock Unit Account as a result
of such increase shall be determined by (i) multiplying the total number of
Deferred Stock Units (with fractional Deferred Stock Units rounded off to the
nearest thousandth) credited to the Participant’s Deferred Stock Unit Account
immediately before such increase by the amount of the dividend paid per share of
the Corporation’s common stock on the dividend payment date, and (ii) dividing
the product so determined by the Closing Price on the dividend payment date.


(b)           The dollar value of the Deferred Stock Units credited to a
Participant’s Deferred Stock Unit Account on any date shall be determined by
multiplying the number of Deferred Stock Units (including fractional Deferred
Stock Units) credited to the Participant’s Deferred Stock Unit Account by the
Closing Price on that date.


(c)           In the event of a transaction or event described in this
subsection (c), the number of Deferred Stock Units credited to a Participant’s
Deferred Stock Unit Account shall be adjusted in such manner as the Board, in
its sole discretion, deems equitable.  A transaction or event is described in
this subsection (c) if (i) it is a dividend (other than regular quarterly
dividends) or other distribution (whether in the form of cash, shares, other
securities, or other property), extraordinary cash dividend, recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, repurchase, or exchange of shares or other securities, the
issuance or exercisability of stock purchase rights, the issuance of warrants or
other rights to purchase shares or other securities, or other similar corporate
transaction or event and (ii) the Board determines that such transaction or
event affects the shares of the Corporation’s common stock, such that an
adjustment pursuant to this subsection (c) is appropriate to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.


4.3           Hypothetical Nature of Accounts and Investments.  Each Account
established under this Article IV shall be maintained for bookkeeping purposes
only.  Neither the Plan nor any of the Accounts established under the Plan shall
hold any actual funds or assets.  The Deferred Stock Units established hereunder
shall be used solely to determine the amounts to be paid hereunder, shall not
represent an equity security of the Corporation, and shall not carry any voting
or dividend rights.










 
9

--------------------------------------------------------------------------------

 

ARTICLE V
Vesting


A Participant’s Deferred Cash Account and Deferred Stock Unit Account shall be
fully vested and non-forfeitable at all times.




ARTICLE VI
Death Benefits


6.1           Pre-Benefit Commencement Date Death Benefit.  In the event that a
Participant dies prior to his Benefit Commencement Date, the Beneficiary of such
Participant shall be entitled to receive as a Death Benefit an amount equal to
the Deferral Benefit that the Participant would have received had the
Participant lived to his Benefit Commencement Date and received the full
Deferral Benefit.  This Death Benefit shall be calculated by increasing the
value of the Participant’s Deferred Cash Account by the amount that would have
been credited as interest at the Rate of Return from the date of death through
the Participant’s Benefit Commencement Date assuming, for purposes of this
additional interest crediting only, the Participant’s Deferred Stock Unit
Account had been converted to a Deferred Cash Account and added to the
Participant’s existing Deferred Cash Account as of the first day of the month
following the Participant’s date of death.  This Death Benefit shall be paid
pursuant to the Participant’s election form except that the payment shall be
made, or begin, on the first of January after the Participant’s date of
death.  To the extent not paid out in a lump sum payment, the Participant’s
Deferred Stock Unit Account will continue to be credited with additional
Deferred Stock Units in accordance with Section 4.2 and the Participant’s
Deferred Cash Account, as adjusted by this Section 6.1, shall accrue interest
thereafter at the Rate of Return.


6.2           Post-Benefit Commencement Date Death Benefit.  In the event that a
Participant dies after his Benefit Commencement Date, then the Beneficiary of
such Participant shall be entitled to receive as a Death Benefit a continuation
of the payment of the Deferral Benefit in the same manner and in the same amount
that the Participant would have received had the Participant lived to receive
the Deferral Benefit.




ARTICLE VII
Payment of Benefits


7.1           Payment of Deferral Benefit. A Participant’s Deferral Benefit, if
any, shall become payable to the Participant as of the Benefit Commencement Date
specified in his Deferral Election (or adjusted Benefit Commencement Date
described in Section 3.3(b)(vii)(B)) or as soon thereafter as is
administratively practical. The first payment made on an adjusted Benefit
Commencement Date shall include a “catch-up” amount equal to the sum of the
payments that would have been made to the Participant during the period
preceding the adjusted



 



 
10

--------------------------------------------------------------------------------

 

Benefit Commencement Date if no adjustment had been made. If the Participant has
elected to receive the Deferral Benefit in installments, each of the
Participant’s installment payments shall be comprised of accrued interest, if
any, and that portion of the Participant’s Deferral Benefit equal to the
balances in the Participant’s Deferred Cash Account and Deferred Stock Unit
Account divided by the number of remaining installment payments to be made to
the Participant.


7.2           Payment of Death Benefit.  A Participant’s pre-commencement Death
Benefit shall be payable to his Beneficiary as set forth in Article VI.  A
Participant’s post-commencement Death Benefit shall be paid in installments
payable over the period irrevocably elected by the Participant pursuant to his
Deferral Election.


7.3           Form of Payment of Deferral Benefit. A Participant’s Deferred
Stock Unit Account shall be paid in shares of the Corporation’s common stock,
with fractional shares paid in cash, and the Deferred Cash Account shall be paid
in cash.


7.4           Benefit Determination and Payment Procedure.  The Administrator
shall make all determinations concerning eligibility for benefits under the
Plan, the time or terms of payment, and the form or manner of payment to the
Participant or the Participant’s Beneficiary, in the event of the death of the
Participant.  The Administrator shall promptly notify the Corporation of each
such determination that benefit payments are due and provide to the Corporation
all other information necessary to allow the Corporation to carry out said
determination, whereupon the Corporation shall pay such benefits in accordance
with the Administrator’s determination.


7.5           Payments to Minors and Incompetents.  If a Participant or
Beneficiary entitled to receive any benefits hereunder is a minor or is adjudged
to be legally incapable of giving valid receipt and discharge for such benefits,
or is deemed so by the Administrator, benefits will be paid to such person as
the Administrator may designate for the benefit of such Participant or
Beneficiary.  Such payments shall be considered a payment to such Participant or
Beneficiary and shall, to the extent made, be deemed a complete discharge of any
liability for such payments under the Plan.


7.6           Distribution of Benefit When Distributee Cannot Be Located.  The
Administrator shall make all reasonable attempts to determine the identity
and/or whereabouts of a Participant or a Participant’s Beneficiary entitled to
benefits under the Plan, including the mailing by certified mail of a notice to
the last known address shown on the Corporation’s or the Administrator’s
records.  If the Administrator is unable to locate such a person entitled to
benefits hereunder, or if there has been no claim made for such benefits, the
Corporation shall continue to hold the benefit due such person, subject to any
applicable statute of escheats.


7.7           Acceleration of Benefits Prohibited.  Except as provided in
Treasury Regulations, no acceleration in the time or schedule of any payment or
amount scheduled to be paid from the Participant’s Post-2004 Account is
permitted.








 
11

--------------------------------------------------------------------------------

 



ARTICLE VIII
Beneficiary Designation


A Participant may designate a Beneficiary.  Any Beneficiary designation made
hereunder shall be effective only if properly signed and dated by the
Participant and delivered to the Administrator prior to the time of the
Participant’s death.  The most recent Beneficiary designation received by the
Administrator shall be the effective Beneficiary designation for all Plan Years
and shall supercede all prior Beneficiary designations unless specifically
designated otherwise.  Any Beneficiary designation hereunder shall remain
effective until changed or revoked hereunder.


A Beneficiary designation may be changed by the Participant at any time, or from
time to time, by filing a new designation in writing with the Administrator.


If the Participant dies without having designated a Beneficiary, or if the
Beneficiary so designated has predeceased him, then his estate shall be deemed
to be his Beneficiary.


If a Beneficiary of the Participant shall survive the Participant but shall die
before the Participant’s entire benefit under the Plan has been distributed,
then the unpaid balance thereof shall be distributed to any other beneficiary
named by the deceased Beneficiary to receive his interest or, if none, to the
estate of the deceased Beneficiary.


ARTICLE IX
Withdrawals


9.1           No Withdrawals Permitted.  No withdrawals or other distributions
shall be permitted from the Deferred Cash Account and Deferred Stock Unit
Account except as provided in Article VII.


9.2           Hardship Exemption.


(a)           A distribution of a portion of the Participant’s Deferral Account
because of an Unforeseeable Emergency will be permitted only to the extent
required by the Participant to satisfy the emergency need.  Whether an
Unforeseeable Emergency has occurred will be determined solely by the
Administrator. Distributions in the event of an Unforeseeable Emergency may be
made by and with the approval of the Administrator upon written request by a
Participant.


(b)           An “Unforeseeable Emergency” is defined as a severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant or of a dependent of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the








 
12

--------------------------------------------------------------------------------

 

Participant’s control.  The circumstances that will constitute an Unforeseeable
Emergency will depend upon the facts of each case, but, in any event, any
distribution under this Section 9.2 shall not exceed the remaining amount
required by the Participant to resolve the hardship after (i) reimbursement or
compensation through insurance or otherwise, (ii) obtaining liquidation of the
Participant’s assets, to the extent such liquidation would not itself cause a
severe financial hardship, or (iii) suspension of deferrals under the Plan.


ARTICLE X
Funding


All Plan Participants and Beneficiaries are general unsecured creditors of the
Corporation with respect to the benefits due hereunder and the Plan constitutes
a mere promise by the Corporation to make benefit payments in the future.  It is
the intention of the Corporation that the Plan be considered unfunded for tax
purposes.


The Corporation may, but is not required to, purchase life insurance in amounts
sufficient to provide some or all of the benefits provided under this Plan or
may otherwise segregate assets for such purpose.


The Corporation may, but is not required to, establish a grantor trust which may
be used to hold assets of the Corporation which are maintained as reserves
against the Corporation’s unfunded, unsecured obligations hereunder.  Such
reserves shall at all times be subject to the claims of the Corporation’s
creditors.  To the extent such trust or other vehicle is established, and assets
contributed, for the purpose of fulfilling the Corporation’s obligation
hereunder, then such obligation of the Corporation shall be reduced to the
extent such assets are utilized to meet its obligations hereunder.  Any such
trust and the assets held thereunder are intended to conform in substance to the
terms of the model trust described in Revenue Procedure 92-64.




ARTICLE XI
Change of Control


11.1           Change of Control.


A “Change of Control” shall mean


(a)           The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of the Corporation (the
“Outstanding Corporation Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that








 
13

--------------------------------------------------------------------------------

 

for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the
Corporation, (ii) any acquisition by the Corporation, (iii) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any corporation controlled by the Corporation or (iv) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this Section; or


(b)           Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


(c)           Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the
Corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Corporation common stock and Outstanding Corporation Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation a corporation which as a result of such transaction owns the
Corporation or all or substantially all of the Corporation’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Corporation common stock and Outstanding Corporation Voting
Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Corporation or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or


(d)           Approval by the shareholders of the Corporation of a complete
liquidation or dissolution of the Corporation.








 
14

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, for purposes of subsection (a) of this Section, a
Change of Control shall not be deemed to have taken place if, as a result of an
acquisition by the Corporation which reduces the Outstanding Corporation common
stock or the Outstanding Corporation Voting Securities, the beneficial ownership
of a Person increases to 20% or more of the Outstanding Corporation common stock
or the Outstanding Corporation Voting Securities; provided, however, that if a
Person shall become the beneficial owner of 20% or more of the Outstanding
Corporation common stock or the Outstanding Corporation Voting Securities by
reason of share purchases by the Corporation and, after such share purchases by
the Corporation, such Person becomes the beneficial owner of any additional
shares of the Outstanding Corporation common stock or the Outstanding
Corporation Voting Stock, for purposes of subsection (a) of this Section, a
Change of Control shall be deemed to have taken place.


11.2           Effect of Change of Control.


(a)           Upon a Change of Control, the Corporation shall establish, if one
has not been established, a grantor trust, as described in Article X and shall
contribute to such trust within seven days of the Change of Control and within
thirty days of the end of each Plan Year thereafter, a lump sum payment equal to
the difference between the aggregate value of all Participants’ Accounts and the
value of the assets of the trust on the date of the Change of Control or end of
the Plan Year.


(b)           Notwithstanding any other provision in any other Article of this
Plan to the contrary, in the event a Participant ceases to serve as a Director
of the Corporation (or as a Director of any publicly held acquiring parent
corporation in the event the Corporation is not the surviving publicly held
parent corporation in the Change of Control transaction) within two years
following a change of control event as defined in Treasury Regulations section
1.409A-3(i)(5), with respect to the Company, (i) the value of all amounts
deferred by a Participant which have not yet been credited to the Participant’s
Account and (ii) the value of such Participant’s Account shall be paid to the
Participant in a lump-sum payment no later than thirty days after the date of
the Participant’s separation from service; provided, however, that with respect
to the Post-2004 Account of a Key Employee, such distribution shall be paid on
first day of the month following the six-month anniversary of the Participant’s
separation from service (and shall be calculated as of that date).  The value of
such Participant’s Deferred Stock Unit Account shall be paid in shares of the
Corporation’s common stock (or the stock of an Acquiring Corporation as provided
in Section 11.2(c)), with fractional shares paid in cash and the value of such
Participant’s Deferred Cash Account shall be paid in cash.


(c)           Upon a Change of Control, each Participant’s Stock Unit Account
shall be adjusted as provided in Section 4.1(c).  The amount of such adjustment
shall be determined by the Board (which, for this purpose, shall be comprised
solely of employee members of the Board prior to the Change of Control) so as to
reflect fairly and equitably appropriate circumstances as the Board deems
appropriate, including, without limitation, the recent price of shares of the
Corporation’s common stock.  For purposes of adjustments under this Section
11.2(c), the value








 
15

--------------------------------------------------------------------------------

 

of a Participant’s Deferred Stock Unit Account shall be adjusted to the greater
of (1) the Closing Price on or nearest the date on which the Change of Control
is deemed to occur, or (2) the highest per share price for shares of the
Corporation’s common stock actually paid in connection with the Change of
Control.  In the event the consideration received in the Change of Control
transaction by the holders of the Corporation’s common stock includes shares of
stock of another corporation (an “Acquiring Corporation”), the adjustment under
this Section 11.2(c) shall include converting each Deferred Stock Unit into
units of stock of the Acquiring Corporation of the same class as the shares
received by the holders of the Corporation’s common stock in the Change of
Control transaction using the same exchange ratio as the exchange ratio used in
the Change of Control transaction and such units shall be deemed to be
equivalent in value to the fair market value of such shares of the Acquiring
Corporation.  Such units shall thereafter be deemed to be Deferred Stock Units
within the meaning of this Plan and accounted for and adjusted accordingly.  Any
other adjustment made to a Deferred Stock Unit Account, including an adjustment
relating to other consideration received in the Change of Control transaction by
the holders of the Corporation’s common stock, shall be credited to the
Participant’s Deferred Cash Account.




ARTICLE XII
Plan Administration


12.1           Appointment of Administrator. The Executive Compensation
Committee may appoint one or more persons to serve as the Administrator for the
purpose of administering the Plan.  In the event more than one person is
appointed, the persons shall form a committee for the purpose of functioning as
the Administrator.  The person or committeemen serving as Administrator shall
serve for indefinite terms at the pleasure of the Executive Compensation
Committee, and may, by thirty days prior written notice to the Executive
Compensation Committee, terminate such appointment.


12.2           Duties and Responsibilities of Plan Administrator.


(a)           The Administrator shall maintain and retain necessary records
regarding its administration of the Plan.


(b)           The Administrator is empowered to settle claims against the Plan
and to make such equitable adjustments in a Participant’s or Beneficiary’s
rights or entitlements under the Plan as it deems appropriate in the event an
error or omission is discovered or claimed in the operation or administration of
the Plan.


(c)           The Administrator may construe the Plan, correct defects, supply
omissions or reconcile inconsistencies to the extent necessary to effectuate the
Plan, and such action shall be conclusive.










 
16

--------------------------------------------------------------------------------

 

ARTICLE XIII
Amendment or Termination of Plan


The Plan may be terminated or amended at any time by the Board, effective as of
any date specified.  Any such action taken by the Board shall be evidenced by a
resolution and shall be communicated to Participants and Beneficiaries prior to
the effective date thereof.  No amendment or termination shall decrease a
Participant’s Deferral Benefit accrued prior to the effective date of the
amendment or termination. Solely with respect to a Participant’s Pre-2005
Account, the Board reserves the right unilaterally to shorten the deferral
period of any Participant hereunder in its sole discretion if, in its sole
discretion, it determines that to do so will be fair and equitable to the
Participant.




ARTICLE XIV
Miscellaneous


14.1           Non-assignability.  The interests of each Participant under the
Plan are not subject to claims of the Participant’s creditors; and neither the
Participant nor his Beneficiary shall have any right to sell, assign, transfer
or otherwise convey the right to receive any payments hereunder or any interest
under the Plan, which payments and interest are expressly declared to be
non-assignable and non-transferable.


14.2           Notices and Elections.  All notices required to be given in
writing and all elections required to be made in writing under any provision of
the Plan shall be invalid unless made on such forms as may be provided or
approved by the Administrator and, in the case of a notice or election by a
Participant or Beneficiary, unless executed by the Participant or Beneficiary
giving such notice or making such election.  Notices and elections shall be
deemed given or made when received by any member of the committee that serves as
Administrator.


14.3           Delegation of Authority.  Whenever the Corporation is permitted
or required to perform any act, such act may be performed by its Chief Executive
Officer or President or other person duly authorized by its Chief Executive
Officer or President or its Board.


14.4           Service of Process. The Administrator shall be the agent for
service of process on the Plan.


14.5           Governing Law.  The Plan shall be construed, enforced and
administered in accordance with the laws of the Commonwealth of Virginia.


14.6           Binding Effect.  The Plan shall be binding upon and inure to the
benefit of the Corporation, its successors and assigns, and the Participant and
his heirs, executors, administrators and legal representatives.








 
17

--------------------------------------------------------------------------------

 

14.7           Severability. If any provision of the Plan should for any reason
be declared invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions shall nevertheless remain in full force and effect.


14.8           Gender and Number.  In the construction of the Plan, the
masculine shall include the feminine or neuter and the singular shall include
the plural and vice-versa in all cases where such meanings would be appropriate.


14.9     Titles and Captions. Titles and captions and headings herein have been
inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof.


14.10     Stock Subject to Plan.  Up to 100,000 shares of the Corporation’s
common stock may be distributed pursuant to Section 7.3.  In the event of a
transaction described in Section 4.2(c), the maximum number of shares that may
be distributed shall be adjusted as the Board, in its sole discretion, deems
appropriate.


14.11     Effective Date/Term.  This Plan, as amended and restated, has been
approved by the Board, effective November 3, 2008.  No Deferral Contributions
may be made under the Plan for any Plan Year ending after December 31,
2013.  Except as provided in Section 13.1 with respect to a Participant’s
Pre-2005 Account or Section 7.7, the expiration or termination of this Plan in
whole or in part shall not shorten the deferral period of any Participant.




393223v21





 



 
18

--------------------------------------------------------------------------------

 
